Citation Nr: 0622004	
Decision Date: 07/25/06    Archive Date: 08/10/06

DOCKET NO.  04-22 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an effective date earlier than November 2, 
2001, for the grant of service connection for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly Jevtich


INTRODUCTION

The veteran served on active duty from July 1970 to April 
1972.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 2003 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO granted 
service connection for bilateral hearing loss, effective 
November 2, 2001.  In January 2006, the veteran testified 
before the undersigned at a Travel Board hearing.  


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for 
bilateral hearing loss in an September 1979 rating decision; 
the notice was sent to the address of record; the veteran did 
not appeal that decision.

2.  On November 2, 2001, the RO received a VA Form 21-526, in 
which the veteran indicated that he was seeking service 
connection for bilateral hearing loss; this form was accepted 
as a claim for reopen service connection for bilateral 
hearing loss.

3.  There is no evidence dated between the October 1979 
rating decision and prior to the November 2, 2001 VA Form 21-
536, establishing an informal or formal claim of service 
connection for bilateral hearing loss; medical records dated 
between the October 1979 rating decision and prior to 
November 2, 2001, do not constitute informal claims for 
compensation for bilateral hearing loss since service 
connection was not in effect for bilateral hearing loss.

4.  In an October 2003 rating decision, the RO granted 
service connection for bilateral hearing loss, effective 
November 2, 2001.



CONCLUSION OF LAW

1.  The September 1979 rating decision which denied service 
connection for bilateral hearing loss is final.  38 U.S.C.A. 
§ 7105 (West 2002 & Supp. 2005); 38 C.F.R. § 20.1103 (2005).

2.  The legal criteria have not been met for an effective 
date prior to November 2, 2001, for the grant of service 
connection for bilateral hearing loss.  38 U.S.C.A. § 5110 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

VCAA letters were sent in August 2004 and April 2005 which 
fully satisfied the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  The claimant was aware that it 
was ultimately the claimant's responsibility to give VA any 
evidence pertaining to the claim.  The VCAA letters told the 
claimant to provide any relevant evidence in the claimant's 
possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  Although the notification 
letter was not sent prior to the initial adjudication of the 
claimant's claim, this was not prejudicial to the claimant 
since the claimant was subsequently provided adequate notice 
and the claim was readjudicated and an additional 
supplemental statement of the case (SSOC) was provided in 
July 2005.  

The claimant's service medical records and post-service 
records have been obtained, to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

The RO denied entitlement to service connection for bilateral 
hearing loss in a September 1979 rating decision.  The notice 
was sent to the veteran's address of record in October 1979.  
The record shows that the veteran changed post office boxes 
several times in and around when the veteran's claim was 
denied.  The veteran claims that he never received the 
notice.

The United States Court of Appeals for Veterans Claims ("the 
Court") has held the law requires only that the VA mail a 
notice; it then presumes the regularity of the administrative 
process "in the absence of clear evidence to the contrary."  
Mindenhall v. Brown, 7 Vet. App. 271 (1994).  The Court has 
also held the appellant's statement of nonreceipt, standing 
alone, is not the type of "clear evidence to the contrary" 
necessary to rebut the presumption of regularity of the 
delivery of this notice.  Id.  In the absence of clear 
evidence to the contrary, the law presumes the regularity of 
the administrative process.  YT v. Brown, 9 Vet. App. 195, 
199 (1996); Mindenhall (citing Ashley v. Derwinski, 2 Vet. 
App. 62, 64-65 (1992)).

The Court specifically held that a statement by a claimant, 
standing alone, is not sufficient to rebut the presumption of 
regularity in RO operations.  

The notice in question was sent to the address of record.  It 
was the veteran's responsibility to notify VA of any changes.  
The letter was not returned to sender.  As such, it is 
presumed that it was sent to the veteran and he received it.  
As noted, the appellant's statement of nonreceipt, standing 
alone, is not the type of "clear evidence to the contrary" 
necessary to rebut the presumption of regularity of the 
delivery of this notice.  Therefore, the Board presumes that 
the veteran received the notice.  

The veteran did not appeal the October 1979 decision.  The 
October 1979 rating decision which denied service connection 
for bilateral hearing loss is final.  38 U.S.C.A. § 7105; 38 
C.F.R. § 20.1103.

On November 2, 2001, the RO received a VA Form 21-526 from 
the veteran in which he indicated that he was seeking service 
connection for bilateral hearing loss.  This form was 
accepted as a claim for reopen service connection for 
bilateral hearing loss.

In an October 2003 rating decision, the RO granted service 
connection for bilateral hearing loss, effective November 2, 
2001.

The statutory guidelines for the determination of an 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, 
the effective date of an evaluation and award of compensation 
based on an original claim, a claim reopened after a final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later. 38 C.F.R. § 3.400.  In cases involving direct 
service connection, the effective date will be the day 
following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service.  Otherwise, the effective date 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2)(i).

The effective date of a successful claim to reopen is the 
date of receipt of the claim to reopen or the date 
entitlement arose, whichever is later.  Id; Spencer v. Brown, 
4 Vet. App. 283, 293 (1993), aff'd 17 F.3d 368 (Fed. Cir. 
1994).  When a claim is denied, and the claimant fails to 
timely appeal that decision by filing a notice of 
disagreement within the one-year period prescribed in 38 
U.S.C.A. § 7105(b)(1), that decision becomes final and the 
claim may not thereafter be reopened or allowed, except upon 
the submission of new and material evidence or a showing that 
the prior final decision contained clear and unmistakable 
error.  See 38 U.S.C.A. §§ 7104(b), 7105(c); 38 C.F.R. § 
3.105.

A specific claim in the form prescribed by the Secretary of 
VA must be filed in order for benefits to be paid to any 
individual under the laws administered by the VA.  38 
U.S.C.A. § 5101(a).  A "claim" is defined broadly to include 
a formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. 
West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 
Vet. App. 196, 199 (1992).  Any communication indicating an 
intent to apply for a benefit under the laws administered by 
the VA may be considered an informal claim provided it 
identifies, but not necessarily with specificity, the benefit 
sought.  See 38 C.F.R. § 3.155(a); Servello, 3 Vet. App. at 
199 (holding that 38 C.F.R. § 3.155(a) does not contain the 
word "specifically," and that making such precision a 
prerequisite to acceptance of a communication as an informal 
claim would contravene the Court's precedents and public 
policies underlying the statutory scheme).  To determine when 
a claim was received, the Board must review all 
communications in the claims file that may be construed as an 
application or claim.  See Quarles v. Derwinski, 3 Vet. App. 
129, 134 (1992).

Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  An 
application is defined as a formal or informal communication 
in writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  38 C.F.R. § 
3.1(p); see also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 
1999), (an expressed intent to claim benefits must be in 
writing in order to constitute an informal claim; an oral 
inquiry does not suffice).

Further, once a formal claim for compensation has been 
allowed or a formal claim for compensation disallowed for the 
reason that the service-connected disability is not 
compensable in degree, a report of examination or 
hospitalization by VA or the uniformed services can be 
accepted as an informal claim for benefits.  The date of 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital will be accepted as the 
date of receipt of a claim.  These provisions apply only when 
such reports relate to examination or treatment of a 
disability for which service connection has been previously 
established or when a claim specifying the benefit sought is 
received within one year from the date of such examination, 
treatment, or hospital examination.  38 C.F.R. § 3.157(b)(1); 
see also 38 C.F.R. § 3.155(a).  

In analyzing the last sentence of 38 C.F.R. § 3.157(b)(1), 
the Board observes that the regulation contain two 
alternative requirements.  The first is that the VA medical 
reports must refer to examination or treatment of a 
disability for which service connection has previously been 
established.  This comports with the first criterion in the 
first sentence of subsection (b); that a formal claim for 
compensation must have been allowed.  The other alternative 
criterion of 38 C.F.R. § 3.157(b)(1) is that a claim 
specifying the benefit sought is received within one year 
from the date of the VA medical record.  This clearly applies 
to disabilities other than those for which service connection 
has been established.  However, this last sentence must be 
interpreted in light of the rest of the subsection.  The 
first sentence of subsection (b) states an initial 
requirement, either that a formal claim for compensation must 
have been allowed or that a formal claim for compensation has 
been denied by reason that the disability is not compensable 
in degree.  The last sentence of sub-subsection (b)(1) 
clarifies that the medical reports must relate to the 
disability for which service connection has been established 
or that a claim be submitted within the year.  This last 
phrase clearly refers to disabilities for which service 
connection has not been established, but it is also subject 
to the restriction in the beginning of the subsection, that 
it be a disability for which service connection has been 
denied because it is not disabling to a compensable degree.

The veteran's claim was denied in October 1979 and he did not 
appeal that decision so it became final.  In January 1980, 
correspondence was received from the veteran, but it 
concerned an overpayment and did not address service 
connection for bilateral hearing loss.  Thereafter, there is 
no formal correspondence from the veteran until November 2, 
2001, the date of his claim to reopen the matter of service 
connection for bilateral hearing loss.  Dated between the 
October 1979 rating decision and November 2, 2001, are VA and 
private medical records.  

The veteran argues that the effective date should go back to 
when he initially filed his claim for VA benefits in 1979.  
This type of argument has been considered and rejected by the 
Court in previous cases.  The Court held that the rule of 
finality regarding an original claim implies that the date of 
that claim is not to be a factor in determining an effective 
date if the claim is later reopened.  The Court held that the 
term "new claim," as it appears in 38 C.F.R. § 
3.400(q)(1)(ii), means a claim to reopen a previously and 
finally denied claim.  See Sears v. Principi, 16 Vet. App. 
244, (2002); see also Livesay v. Principi, 15 Vet. App. 165, 
172  (2001) (holding that the plain meaning of § 5110 to be 
that "the phrase 'application therefore' means the 
application which resulted in the award of disability 
compensation that it to be assigned an effective dated under 
section 5110."); Cook v. Principi, 258 F.3d 1311, 1314 (Fed. 
Cir. 2001) (affirming assignment of an effective date for a 
service-connection award based upon the reopened claim as the 
date on which the veteran "first sought to reopen his 
claim").  Accordingly, the veteran is not entitled to an 
effective date back to his initial claim in March 1979, the 
date he initially filed a claim for service connection for 
bilateral hearing loss.

With respect to any medical records dated prior to November 
2, 2001, it is clear that such records, specifically VA 
records, may only form the basis of an informal claim for 
service connection in cases in which service connection had 
previously been denied on the basis that the disability was 
not compensable in degree.  This was not the basis of the 
October 1979 denial.  See Brannon; Lalonde v. West, 12 Vet. 
App. 377, 382 (1999) (holding that "the effective date of an 
award of service connection is not based on the date of the 
earliest medical evidence demonstrating a causal connection, 
but on the date that the application upon which service 
connection was eventually awarded was filed with VA").

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim for an effective date 
earlier than November 2, 2001, for the grant of service 
connection for bilateral hearing loss.  In reaching this 
decision, the Board has considered the doctrine of reasonable 
doubt.  However, because the preponderance of the evidence is 
against the veteran's claim, the doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  Hence, the appeal 
is denied.


ORDER

Entitlement to an effective date earlier than November 2, 
2001, for the grant of service connection for bilateral 
hearing loss, is denied.



____________________________________________
K. Parakkal
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


